Title: To George Washington from John Moylan, 27 November 1782
From: Moylan, John
To: Washington, George


                  
                     Sir.
                     Philadelphia 27th Novr 1782
                  
                  I Should have been Earlier in my reply to the Letter your Excellency honored me with of the 30th Ulto but that I waited to be able to Inform you of the Success of our Endeavours to procure the Different Articles of Clothing you so pressingly called for—on rect of your Letter I renewed my application to the Superintendant of Finance, who on the 6th Inst. Authorised me to proceed to the purchase of the Blankets. it being with much difficulty we were able to pick up in this & the Adjacent ports a sufficiency of that Article for the Troops at Fort pitt those lately marched from hence to Camp, & the Recruits that are daily dropping in & Expected from Maryland & Virginia—I wrote that same post to Boston to have a parcel Immediatly bought up there—I have little doubt but a full Supply will be procured in that Quarter, & am Confident that Every Dispatch possible will be used to forward them to Camp—by the Next post I hope to Inform your Excellency of the progress that will have been made in this Business—I have some days Since applied for Waggons to transport Clothing to Camp—we shall have to forward by them about 10,000 shirts 6000 pairs of stockings, 1000 Wt of Thread & some overalls—after supplying the above troops, & recruits with a proportion of these Articles—The Watch Coats are now in the hands of the Taylors—I have the honor to be with the greatest respect—Yr Excellency’s most obedt servant
                  
                     John Moylan
                     Colo. Lieut.
                  
               